Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.2 Combined Financial Statements Year Ended May 31, 2007 and the Period from December 1, 2005 (Inception) to May 31, 2006 Combined Financial Statements Year Ended May 31, 2007 and the Period from December 1, 2005 (Inception) to May 31, 2006 1 Be lla taire Contents Independent auditors report 3 Combined financial statements: Balance sheets 4 Statements of operations 5 Statements of partners deficit 6 Statements of cash flows 7 Summary of significant accounting policies 8-9 Notes to combined financial statements 10-11 2 Independent Auditors Report Bellataire New York, New York We have audited the accompanying combined balance sheets of Bellataire as of May 31, 2007 and 2006 and the related combined statements of operations, partners deficit, and cash flows for the year ended May 31, 2007 and the period from December 1, 2005 (inception) to May 31, 2006. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Companys internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of Bellataire at May 31, 2007 and 2006, and the results of its operations and its cash flows for the year ended May 31, 2007 and the period from December 1, 2005 (inception) to May 31, 2006 in conformity with accounting principles generally accepted in the United States. /s/ BDO Seidman, LLP August 27, 2007 3 Be lla taire Combined Balanc e Sheets May 31, Assets Current: Cash $ $ Accounts receivable Inventories Prepaid expenses and other current assets $ $ Liabilities and Partners Deficit Current liabilities: Accounts payable, accrued expenses and other current liabilities $ $ Due to shareholders (net) Total current liabilities Loans payable to shareholders (Note 2) Total liabilities Partners deficit ) ) $ $ See accompanying summary of significant accounting policies and notes to combined financial statements. 4 Be lla taire Combined Statements of Op erations Period from December 1, 2005 Year ended (inception) to May 31, 2007 May 31, 2006 Net sales $ $ Cost of goods sold (Note 4) Gross profit Selling, general and administrative expenses (Note 4) Net loss $ ) $ ) See accompanying summary of significant accounting policies and notes to combined financial statements. 5 Be lla taire Combined Statements of Partner s Deficit Year ended May 31, 2007 and the period from December 1, 2005 (inception) to May 31, 2006 Lazare Kaplan Diamond International Innovations Total Balance, December 1, 2005 $ - $ - $ - Capital contribution Net loss ) ) ) Balance, May 31, 2006 ) ) ) Net loss ) ) ) Balance, May 31, 2007 $ ) $ ) $ ) See accompanying summary of significant accounting policies and notes to combined financial statements. 6 Be lla taire Combined Statements of Ca sh Flows Period from December 1, 2005 Year ended (inception) to May 31, 2007 May 31, 2006 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Increase) decrease in: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) Increase (decrease) in: Accounts payable, accrued expenses and other current liabilities ) Due to shareholders (net) ) Total adjustments ) ) Net cash used in operating activities ) ) Cash flows from financing activities: Capital contributions - Proceeds from notes payable to shareholders Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period - Cash, end of period $ $ See accompanying summary of significant accounting policies and notes to combined financial statements. 7 Be lla taire Summary of Significant Accounting Policies Description of Business and Basis of Combination Bellataire (the Company) is engaged in the production and distribution of loose diamonds and jewelry. Products include loose diamonds, rings, earrings, bracelets, necklaces and pendants that are sold throughout the United States, Belgium and Asia to jewelry retailers and wholesalers.
